 



Exhibit 10.35
Appendix I-1
CONFIRMATION OF
CENTRAL LABORATORY SERVICES
Rx Development Resources
Protocol DE002
August 26, 2005
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
PROTOCOL IMPLEMENTATION AND SUPPORT
    1  
A.1 Projected Time Period and Scope of Services
    1  
A.2 Protocol Specific Laboratory Specifications document
    1  
A.3 Protocol Support and Project Delays
    1  
A.4 Visit Specific Kits
    2  
A.5 Investigator Training
    2  
A.6 Expedited Specimen Transport
    2  
A.7 Dry Ice Services
    3  
A.8 Patient Identification
    3  
DATA GENERATION AND TRANSMITTAL
    3  
B.1 Laboratory Data Reporting
    3  
B.2 Notification of Alerts
    3  
B.3 Blinding
    3  
B.4 Electronic Data Transmission
    4  
B.5 Status Report
    4  
B.6 Data Retention
    4  
B.7 Confidentiality
    4  
B.8 QNET™ Software Product
    4  
B.9 Electronic Records
    4  
ANALYTICAL SERVICES
    5  
C.1 Laboratory Events Schedule
    5  
C.2 Test Groups
    5  
C.3 Analytical Standards and Certification
    5  
C.4 Analytical Methodology Comparability
    5  
C.5 Specimen Stability
    5  
C.6 Reference Ranges and Reporting Units
    6  
C.7 Exclusion Criteria
    6  
C.8 High and Low Flags
    6  
C.9 Telephone Alert and Panic Alert Values
    6  
C.10 Delta Flags
    6  
C.11 Specimen Retention
    6  
C.12 Specimen Management
    7  
C.13 Specimen Storage
    7  
C.14 Central Laboratory Auditing
    7  
C.15 Contractors
    7  
FEES AND BILLING
    7  
D.1 Scheduled Visit Fees
    7  
D.2 Kit Construction Fees
    7  
D.3 Transportation Fees
    8  
D.4 Project Setup and Project Management Fees
    8  
D.5 Unscheduled Visit Fees
    8  
D.6 Expenses
    8  
D.7 Terms of Project Initiation Invoicing
    9  
D.8 Invoices and Billing
    9  
D.9 Test and Fee Cancellation
    9  
D.10 Clinical Trial Reconciliation
    9  
D.1l Cancellation of the Clinical Trial
    9  
D.12 Approval of Fee and Period in Force
    10  
D.13 Currency Exchange
    10  
D.14 Transmission of Information
    11  
D.15 Insurance
    11  

CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09Aug2005)





--------------------------------------------------------------------------------



 



This Confirmation of Central Laboratory Services constitutes a CCLS under the
Master Laboratory Services Agreement (the “MLSA”) between Rx Development
Resources (“The Sponsor”) and Quintiles Laboratories Limited (“QLAB”) and
specifies the terms and conditions upon which QLAB will provide analytical and
data management services for the clinical trial described herein. QLAB, or its
agents, make no other commitments or warranties, either expressed or implied,
concerning the scope of services to be provided during the course of this
agreement. The Sponsor and its agents recognize and affirm that the liability
for any breach by QLAB shall be limited to the amount of fees paid to QLAB by Rx
Development Resources or its agents before and during the course of Rx
Development Resources Protocol DE002.
PROTOCOL IMPLEMENTATION AND SUPPORT
A.1 Projected Time Period and Scope of Services

     
Confirmation of Central Laboratory Services Date:
  August 26, 2005
 
   
Protocol Number:
  DE002
 
   
Project Initiation:
  October 2005
 
   
Investigator Sites:
  10—United States
 
   
Enrolled Patients:
  106
 
   
Average Patients per Site:
  10-11

A.2 Protocol Specific Laboratory Specifications document
QLAB, in conjunction with The Sponsor, will complete a protocol specific
Laboratory Specifications document. The Laboratory Specifications document will
define the protocol and procedural parameters necessary for database
construction, kit specification & design, customized requisitions & reports, and
the laboratory instruction manual.
A.3 Protocol Support and Project Delays
The Sponsor shall forward to QLAB in a timely manner all documents, materials
and information in The Sponsor’s possession or control necessary for QLAB to
conduct the Services. QLAB shall not be liable to The Sponsor nor be deemed to
have breached this Agreement for errors, delays or other consequences arising
from The Sponsor’s failure to timely provide, documents, materials or
information or to otherwise cooperate with QLAB in order for QLAB to timely and
properly perform its obligations, and any such failure by The Sponsor shall
automatically extend any timelines affected by a time period reasonably
commensurate to take
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

1



--------------------------------------------------------------------------------



 



into account such failure, unless The Sponsor agrees in writing to pay any
additional costs that would be required to meet the original timeline. If The
Sponsor delays a project from its agreed starting date or suspends performance
of the project, then either: a) The Sponsor will pay the standard daily rate of
QLAB’s personnel assigned to the project, based on the percentage of their time
allocated to the project, for the period of the delay, in order to keep the
current team members; or, b) QLAB may re-allocate the personnel at its
discretion. In addition, The Sponsor will pay all non-cancelable costs and
expenses incurred by QLAB due to the delay and will adjust all timelines to
reflect additional time required due to the delay.
A.4 Visit Specific Kits
QLAB will provide to each investigator site all materials necessary for
collection and transport of specimens to be tested at QLAB in accordance with
industry standards. These materials will include visit-specific laboratory
requisitions and kits designed to meet the needs of this clinical trial. All
laboratory requisitions, collection materials and mailers will be pre-labeled
with a unique bar-coded accession number. The accession number will be used
throughout the study to ensure accurate tracking, collation, and reporting of
patient laboratory data.
A.5 Investigator Training
QLAB will provide a protocol-specific laboratory instruction manual to each
investigator and training to the study coordinators in all laboratory procedures
and services pertaining to this clinical trial at the Investigator meeting.
Items to be covered will include, but will not be necessarily limited to, proper
specimen collection and processing, on-site archival of frozen specimens, and
shipping of samples under conditions to maximize analyte stability. The Sponsor
or its designated representative will provide QLAB with investigator delivery
addresses for supplies and laboratory reports as well as 24-hour, 7-day
telephone numbers for communication of telephone and panic alert test results.
QLAB will attend up to two (2) investigator meetings per region free of charge.
The Sponsor will be charged a professional fee for attendance at investigator
meetings in excess of this amount. QLAB will be eligible for reimbursement of
all production and distribution costs of investigator meeting materials as well
as any reasonable travel-related expenses incurred therein. All Materials will
be printed in English. Documents printed in languages other than English will
result in additional fees.
A.6 Expedited Specimen Transport
If requested in the Laboratory Specifications document, QLAB will be responsible
for arranging for express shipping with a courier who provides a system by which
clinical trial specimens can be tracked during shipment. The risk of loss during
shipment, however, shall be borne by The Sponsor, and Quintiles disclaims any
liability for loss or damage occurring during shipment, except to the extent
that such loss or damage is caused by the negligence or intentional misconduct
of QLAB.
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

2



--------------------------------------------------------------------------------



 



In the continental United States, ambient specimens can be shipped Monday
through Saturday on the day of collection. Ambient specimen shipments from sites
in Canada will be limited to Monday through Friday on the day of collection,
with the exception of remote locations. Ambient specimen shipments from sites in
Alaska and Hawaii will be limited to Monday through Thursday on the day of
collection. Frozen shipments from sites in the continental United States and
Canada will be limited to Monday through Thursday, and Monday through Wednesday
for sites in Alaska and Hawaii.
A.7 Dry Ice Services
QLAB does not provide dry ice services. However, QLAB can assist in the
coordination of dry ice services in certain regions on an optional basis only.
A.8 Patient Identification
From customized visit specific laboratory requisitions, QLAB will collect and
report patient demographic data as required by The Sponsor’s protocols and
procedures and based on QLAB’s capabilities.
DATA GENERATION AND TRANSMITTAL
B.1 Laboratory Data Reporting
The laboratory report is custom designed to meet The Sponsor’s specific CRF
format. Faxed and/or hard copy laboratory reports are sent to the investigator
centers, The Sponsor and CRO as defined in the Laboratory Specifications
document.
B.2 Notification of Alerts
QLAB will contact investigators by telephone with Telephone High, Telephone Low,
Panic High, Panic Low and Exclusion Alerts on the day testing is completed. QLAB
will contact The Sponsor or its designated representative with Panic Highs and
Lows and for all flags if the investigator cannot be reached.
B.3 Blinding
Blinding of selected laboratory results is available as an optional service from
QLAB. If The Sponsor determines that there is a requirement for blinding of
results in this clinical trial, such requirements will be defined in the
Laboratory Specifications document.
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

3



--------------------------------------------------------------------------------



 



B.4 Electronic Data Transmission
QLAB will transfer clinical trial data in one of QLAB’s standard formats or a
mutually agreed-upon format, media and schedule directly from our facility to
The Sponsor’s data management facility or designated representative location.
B.5 Status Report
QLAB will provide The Sponsor or its designated representative with status
reports throughout the conduct of this trial summarizing the number of patients
tested to date by visit for each investigator site. The frequency and mode of
distribution of the status report are defined in the Laboratory Specifications
document.
B.6 Data Retention
QLAB will maintain all electronic laboratory data compiled from this clinical
trial for the term of the clinical trial plus an additional fifteen years. At
the end of that fifteen-year period, QLAB will forward electronic records to The
Sponsor or retain for an additional fee, according to The Sponsor’s written
instructions.
B.7 Confidentiality
QLAB will maintain the confidentiality of information related to the conduct and
results of this clinical trial as set forth in the MLSA.
B.8 QNET™ Software Product
If Sponsor requests the use of QNET™ in the Laboratory Specifications document,
QLAB will provide Sponsor or its designated party with the services of the QNET™
software product according to the terms and conditions of the QNET SOFTWARE
LICENSE AGREEMENT agreed to under separate signature of both QLAB and Sponsor.
QLAB will be eligible for reimbursement of all travel-related expenses incurred
with the installation of QNET at the Sponsor designated location(s) as well as
travel-related expenses incurred as part of any required QNET support.
B.9 Electronic Records
Regarding the FDA’s electronic records and signatures regulation, 21 CFR Part 11
(“Part 11”), QLAB has a compliance plan in place as to its applicable database
applications and electronic records systems and it is working diligently to
implement its plan. QLAB, however, is not responsible for the compliance or
non-compliance of applications or systems used by third
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

4



--------------------------------------------------------------------------------



 



parties (including, but not limited to, investigative sites or third party
laboratories), or for any Part 11 audits or assessments thereof, unless such
applications or systems are owned by QLAB.
ANALYTICAL SERVICES
C.1 Laboratory Events Schedule
The schedule for analytical and related laboratory services for The Sponsor’s
Protocol DE002 is outlined as Exhibit A.
C.2 Test Groups
Analytical services referenced in the Laboratory Events Schedule for Protocol
DE002 are outlined as Exhibit B.
C.3 Analytical Standards and Certification
QLAB will maintain all state and federal licenses required to perform diagnostic
testing on interstate specimens. QLAB documents all in-house quality control and
quality assurance programs and will make available applicable results from
inter-laboratory proficiency programs conducted by the College of American
Pathologists or similar accrediting organizations during central laboratory
audits (see section C.14 Central Laboratory Audits).
C.4 Analytical Methodology Comparability
In order to provide consistency of results throughout the clinical trial
program, QLAB will maintain the same test methodology and procedures utilized
for the first laboratory-testing visit. The Sponsor may elect to adopt new and
improved technology or revised procedures whenever QLAB makes them available.
The Sponsor recognizes that circumstances beyond the control of QLAB can arise
which would preclude the use of the same testing methodology throughout the
clinical trial. Should this situation arise, QLAB will confer with The Sponsor
prior to the selection of an alternative methodology.
C.5 Specimen Stability
Analytical services will not be performed on specimens for which the elapsed
time from collection to analysis exceeds established limits of analyte
stability. QLAB also reserves the right to cancel testing on specimens whose
physical or chemical condition may jeopardize result integrity.
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

5



--------------------------------------------------------------------------------



 



C.6 Reference Ranges and Reporting Units
Reference ranges and units will be those established by QLAB’s Global Technical
Harmonization Committee as those, which are appropriate and available for the
test methodologies being used in this clinical trial. QLAB reserves the right to
periodically amend reference ranges as changes in instrumentation, reagent
formulation, international standards, governmental recommendations, and testing
methodologies are adopted throughout the clinical laboratory industry. However,
no changes will be implemented without the explicit knowledge and consent of The
Sponsor.
C.7 Exclusion Criteria
One exclusion value for each analyte and at specified visits may be selected by
The Sponsor. All test results for a given analyte will be compared to this
value. Results will be flagged as EX on the QLAB laboratory report.
C.8 High and Low Flags
Test results will be compared to sex stratified ranges and will be flagged as
High or Low if the result violates the established range.
C.9 Telephone Alert and Panic Alert Values
Telephone and Panic Alert values will be those levels selected by the Sponsor
where such levels are appropriate and available from QLAB. QLAB reserves the
right to not implement a Panic Alert level that is inconsistent with generally
accepted clinical laboratory standards. QLAB’s Laboratory Director will discuss
the setting of Panic Alert levels with the Sponsor as appropriate.
C.10 Delta Flags
Delta flags will be reported for those patients whose laboratory values differ
by a specified percentage relative to the laboratory visit established by The
Sponsor as the baseline and will be set forth in the Laboratory Specifications
document. Delta changes will be reported as +D or -D if the checked value has
increased or decreased relative to the reference visit.
C.11 Specimen Retention
All specimens will be retained for a period of up to 7 days after reporting and
will be made available for repeat testing if the elapsed time since specimen
collection falls within the established limits of stability. Repeat testing will
be performed at no additional charge if it is required due to the negligent acts
or omissions of QLAB.
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

6



--------------------------------------------------------------------------------



 



C.12 Specimen Management
QLAB will be responsible for monitoring and maintaining the temperature and
other environmental conditions for frozen specimens which are being stored for
an interim period prior to batch testing or shipping to another analysis
facility. Storage times and conditions will be specified by The Sponsor in
advance of the clinical trial commencement.
C.13 Specimen Storage
Long term specimen storage is a standard service offering of QLAB. Long term
storage is defined as being a period greater than seven (7) days. If The Sponsor
requests this service from QLAB, additional fees will be included in the Line
Item Budget.
C.14 Central Laboratory Auditing
The Sponsor shall have the ability, upon reasonable notice to QLAB, to visit
QLAB and examine all systems, documents and other materials related to the
study. If The Sponsor audits QLAB, the parties shall cooperate and work in good
faith to resolve any unsatisfactory audit findings. In addition, QLAB shall
reasonably cooperate with and shall allow the Food and Drug Administration
(FDA) and other governmental agencies to visit QLAB and to examine all systems,
documents and other materials related to the study.
C.15 Contractors
QLAB will not retain any contractors to provide any of the services covered
herein without the consent of The Sponsor; provided, however, QLAB may in its
sole discretion assign at any time any or all of its rights and obligations
under this Agreement to any of its corporate affiliates or may utilize any such
affiliates to carry out its obligations under this Agreement.
FEES AND BILLING
D.1 Scheduled Visit Fees
Scheduled visit fees which include analytical testing and specimen management
services by visit and reporting along with specimen storage, kit construction,
database development and transmissions, set up and project management, and
transportation costs are included in the Line Item Budget, attached hereto as
Exhibit C (the “Budget”).
D.2 Kit Construction Fees
Kit construction fees which include the cost of visit specific collection kits
and materials, as well as shippers, are included in the Budget. Sponsor will be
invoiced for these costs at the time the collection kits are shipped to the
investigator sites.
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

7



--------------------------------------------------------------------------------



 



D.3 Transportation Fees
All transportation fees in the Budget are estimates. Transportation will be
handled as a direct pass through cost to The Sponsor on the monthly invoice.
QLAB applies a kit transportation management fee to each kit for the
administrative cost of managing the transportation of supplies to the sites and
the movement of samples to QLAB and/or a sponsor designated location.
D.4 Project Setup and Project Management Fees
Project Setup fees include the cost of database development, laboratory
specifications development and laboratory instruction manual development.
Project Management includes, but is not limited to, investigator support, data
clarifications, turnaround monitoring, reporting (safety, pending test, overdue
frozen, and protocol status), courier performance monitoring, and sponsor
communications. The fees for Project Setup and Project Management services are
included in the Budget. These fees are estimates based upon the study length
provided by The Sponsor. However, QLAB will invoice The Sponsor for the actual
period of time that service is provided. The Sponsor will be invoiced on a
monthly basis until there is written notification from The Sponsor to close all
the study activities (i.e. The study data clean up has been completed).
D.5 Unscheduled Visit Fees, Optional Test Fees, and Non-Protocol Add Test Fees
The fee for unscheduled visits is set forth in the Budget and shall be paid in
accordance with the terms set forth therein. Any additional visits not listed in
the Budget are considered unscheduled visits, fees for which are to be paid
pursuant to the terms of the Budget. Unscheduled visit fees will be invoiced
during the course of the study when they occur. Fees for optional tests are set
forth in the Budget and relate to laboratory procedures required by the Protocol
but performed only on selected patients under certain conditions, and will be
invoiced as appropriate during the course of the study. (Example: Optional Test
— Serum Pregnancy). Fees for non-protocol add tests are not included in the
Budget. Non-protocol add tests relate to laboratory procedures requested by an
investigator due to patient safety concerns. Costs associated with this service
include analytical, faxed laboratory reporting, handling and, if appropriate,
transportation fees. The Sponsor will be invoiced for non-protocol add tests on
the final reconciliation invoice.
D.6 Expenses
QLAB shall be reimbursed by The Sponsor for all-reasonable and necessary travel
and lodging expenses incurred in the performance of services provided herein
which have been requested or approved by The Sponsor. Additionally, investigator
site special requests for supplies that are not included in the bulk supply kit
or other special requests shall be approved by and reimbursed by The Sponsor.
Payment for such services shall be made to QLAB within thirty (30) days of
receipt by The Sponsor of invoices or other evidence of such expenditures.
Sponsor/CRO
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

8



--------------------------------------------------------------------------------



 



provided investigator information (name, address, phone and fax number) will be
used when shipping study collection materials to investigators, as well as the
construction of investigator data base information.
D.7 Terms of Project Initiation Invoicing
At the point The Sponsor asks QLAB to begin work on an individual project,
Sponsor shall pay QLAB an amount equal to ten percent (10%) of the applicable
Budget as a project initiation payment, which project initiation payment shall
be credited back to Sponsor on the final invoice. QLAB will draw from these
funds in order to pay for services and related costs and expenses consistent
with the terms of this Agreement.
D.8 Invoices and Billing
Laboratory services will be invoiced based on the receipt of specimens. An
invoice for all visit specific specimens received during the month plus any
expenses incurred will be issued to The Sponsor the following month. Payment is
due within thirty (30) days of the invoice date.
D.9 Test and Fee Cancellation
If some or all testing for a particular visit cannot be completed due to
circumstances beyond the control of QLAB, all valid test results will be
reported and the total visit fee will remain in effect. Examples of
circumstances which can result in billable test cancellations would be: (1)
failure to include a specimen required to complete testing for the visit,
(2) specimen handling prior to courier pickup which does not meet written
guidelines established by the laboratory and (3) provision of a QNS specimen for
which all requested testing cannot be completed.
D.10 Clinical Trial Reconciliation
When The Sponsor informs QLAB in writing of the completion or cancellation of
the clinical trial, reconciliation will be conducted. This accounting will
reconcile any outstanding clinical trial-specific project initiation expenses,
scheduled or unscheduled visit fees and specimen collection materials. A credit
or debit invoice will be issued. Any additional charges not currently received
at the time of reconciliation (ie. courier services, third party laboratory
services, etc.) will be issued to The Sponsor in a separate invoice.
D.11 Cancellation of the Clinical Trial
Upon receiving written notification of early cancellation of the clinical trial,
QLAB will provide The Sponsor with an accounting of all clinical trial-specific
project initiation expenses, scheduled and unscheduled visit fees and
unsalvageable specimen collection materials at the investigator sites. QLAB will
charge 6% of the Budget as a cancellation fee. If the value of
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

9



--------------------------------------------------------------------------------



 



efforts extended and supplies shipped exceeds 6% of the total Budget, an invoice
will be presented for those fees.
D.12 Approval of Fee and Period in Force
Upon receiving confirmation from The Sponsor that the project has been awarded
to QLAB, QLAB will implement project initiation activities as outlined
previously in Sections A.2 and D.7. If there is a substantive change in the
expected number of investigators, number or schedule of visits, testing
requirements, anticipated commencement date, length of project or overall
protocol specific database design, QLAB will revise the Budget to reflect the
increase or decrease in the scope of work. Otherwise, the fees will remain in
effect for 12 months from the date study kits were first forwarded to
investigator sites. QLAB’s fee schedule will be subject to review on an annual
basis and will be increased for the next 12 month period based upon the greater
of four percent (4%) or the average percentage change in the wages/earnings
survey as published in the Economist (or as reported at www.economist.com) over
the preceding twelve (12) month period. In the unforeseen event of
governmentally mandated changes or transportation industry regulation changes
which require significant changes in the conduct of the clinical laboratory
industry, QLAB will contact The Sponsor if there will be any cost impact on the
study in progress. Additionally, any fuel surcharges, tariffs or import duties
imposed on QLAB for courier services will be passed through to The Sponsor on
the monthly invoice.
D.13 Currency Exchange
The currency to be used for invoice and payment shall be the currency stated in
the Budget attached to this CCLS (the “Contracted Currency”). If a currency
referenced within the Budget is replaced by the Euro or otherwise ceases to
become legal tender, the applicable replacement currency will be substituted for
such currency for the purposes of this clause using the conversion rate
established at www.oanda.com. The Sponsor acknowledges that, due to fluctuations
in currency exchange rates, QLAB’s actual fees & pass-through costs may be
greater or lesser than the budgeted or estimated amounts contained in this CCLS.
If QLAB incurs pass-through costs in a currency other than the Contracted
Currency, then The Sponsor shall reimburse QLAB for QLAB’s actual costs in the
Contracted Currency based on the Oanda foreign currency exchange rate for the
applicable currencies on the last business Friday of the month.
If this CCLS involves the performance of Services by QLAB or its affiliates in
any country that uses a currency other than the Contracted Currency, then the
Budget for those services will be based on the local rates in the currency used
by QLAB for pricing in that country, but converted to and reflected in the
Contracted Currency. If the fees for Services under this CCLS exceed $200,000,
and the conversion rate between the local currencies and the Contracted Currency
has fluctuated more than 2% plus or minus, since the budget was prepared, QLAB
may calculate a foreign currency exchange adjustment. The adjustment will be
calculated every six (6) months
CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

10



--------------------------------------------------------------------------------



 



after the contract execution date, by comparing the foreign currency exchange
rate stated in the Budget attached to this CCLS to the Oanda average rate over
the preceding six (6) months. Any resulting decrease in costs will be
immediately credited to The Sponsor and any resulting increase in costs will be
invoiced to The Sponsor, and shall be due for settlement without delay.
D.14 Transmission of Information.
All information transmitted by QLAB pursuant to this agreement will be sent by
the standard transmission method selected by QLAB (telephone, facsimile, mail,
personal delivery or email). The Sponsor hereby consents and authorizes QLAB to
send facsimiles relating to the Services, or relating to potential future
services, to any office of The Sponsor or The Sponsor’s affiliates.
D.15 Insurance
During the term of this Agreement to cover its obligations hereunder, each party
shall maintain insurance coverage as follows: 1) (a) Professional Liability for
QLAB in an amount of at least US$10,000,000.00; (b) Product Liability for The
Sponsor in an amount of at least US$10,000,000.00; and 2) General Liability in
amounts of at least US$3,000,000.00. All insurance amounts may be obtained by
full, individual primary policy amount; a primary amount of less than minimum
requirement enhanced by a blanket excess umbrella policy; or a combination of
either. Each party shall provide the other party with a certificate of insurance
upon request. The insured shall provide the other party with at least thirty
(30) days prior written notice of any material change, cancellation or
expiration of the above-required insurance.
ACKNOWLEDGED, ACCEPTED AND AGREED TO BY:

       
/s/ Thomas Wollman
 
    9/7/05
Thomas Wollman
    Date
Vice President
     
Global Central Laboratories
     

Authorized Representative of Rx Development Resources:

       
Barry Butler
 
(Type or print name)
     
 
     
Partner / CEO
     
(Type or print title)
     
 
     
/s/ Barry Butler
     
Signature
    9/1/05
 
    Date 

CONFIDENTIAL
Protocol DE002
QLAB Project Code TBD
(Version 00 exhibits dated 09 Aug 2005)

11



--------------------------------------------------------------------------------



 



EXHIBIT A

     
 
  LABORATORY EVENTS SCHEDULE


VERSION: 00
  START DATE (1st Lab Draw) OCTOBER 2005
RX DEVELOPMENT RESOURCES
PROTOCOL: DE002
INDICATION: DRY EYE

                                        Number of Countries 1
  ENROLLMENT            6 MONTHS
PATIENT DURATION           2 MONTHS
STUDY DURATION            8 MONTHS

                                                      No. of                  
Early           Total COUNTRIES   Centers   Screen   Day 42   Term   Unsch  
Visits
U.S.
    10       150       106     As   As     256                        
TOTAL
    10       150       106     Needed   Needed     256      
Chemistry w/ 14 Constituents
            l       l       l       m          
Haematology w/ Differential
            l       l       l       m          
Urinalysis w/ Microscopic
            l       l       l       m          
Serum b-hCG
            v       v       v       m          

 

      Key   l Scheduled Testing     m Unscheduled/Repeat Testing     v Required
for females of childbearing potential. Budget assumes 50% of patients.

QuintilesLaboratories\ATL\KT\9Aug2005\l\commdocs\RXDEVELOPMENT\DE002\psb\kt.V00.
09Aug2005

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LABORATORY TESTING REQUIREMENTS
VERSION: 00
RX DEVELOPMENT RESOURCES
PROTOCOL: DE002
INDICATION: DRY EYE

             
1 Chemistry
  1 Haematology   1 Urinalysis   Endocrinology
Sodium
  WBC   Color   Serum b-hCG
Potassium
  Haemoglobin   Clarity/Appearance   Method: Bayer Chemiluminescence
BUN/Urea
  Haematocrit   Specific Gravity    
Creatinine
  RBC   pH    
Glucose
  MCV   Protein    
Calcium
  MCH   Blood    
Phosphorus
  MCHC   Glucose    
Total Protein
  RDW   Ketones    
Albumin
  Platelet Count   Bilirubin    
AST (SGOT)
  Differential   Urobilinogen    
ALT (SGPT)
  Method: Beckman/Coulter/   Nitrite    
Alkaline Phosphatase
  Microscopy   Leukocyte Esterase    
Total Cholesterol
      Microscopic    
Triglycerides
      Method: Bayer Multistix/    
Method: Roche BMD
      Manual Microscopy    

PLEASE NOTE; Quintiles Laboratories will provide the centers with all the
materials necessary for specimen collection, temporary storage and overnight
shipping of samples. Services assume that all samples will ship protected
ambient on the day of collection using standard courier services, unless
otherwise noted. Laboratory reports will be provided via fax daily with weekly
hard copies to sponsor.
 

1   Quintiles Laboratories assumes standard test panels. Customization of
testing may result in budget changes.

Quintiles
Laboratories\ATL\KT\9Aug2005\l\commdocs\RXDEVELOPMENT\DE002\psb\kt.V00.09Aug2005

 



--------------------------------------------------------------------------------



 



RX DEVELOPMENT RESOURCES
PROTOCOL: DE002

                                      optional     NORTH AMERICA       services
    Units     Fee $     TOTAL $  
ADMINISTRATIVE FEES
                               
lp
                          $ 6,563.50  
Project Management (Monthly fee)
            8     $ 360.91     $ 2,887.28  
Date Transmission File Development — QLAB Standard Format
                          no charge  
Data Transmissions & Routine Maintenance — QLAB Standard Format (monthly fee)
            8     $ 388.89     $ 3,111.12  
Translation Administrative Fee (per study)
  optional     0     $ 100.00     $ —  
Database Modifications / Special Programming (per hour)
  as needed     0     $ 138.89     $ —  
Dry Ice Coordination Fee (per shipment)
  as needed                        
Sample Storage (per tube per month)
  as needed     0     $ 0.56     $ —  
 
                             
ADMINISTRATIVE SUBTOTAL
                          $ 12,561.89  
 
                             
ANALYTICAL SERVICES
                               
Chemistry w/ 14 Constituents
            256     $ 13.33     $ 3,412.48  
Haematology w/ Differential
            256     $ 13.33     $ 3,412.48  
Urinalysis w/ Microscopic
            256     $ 10.89     $ 2,787.84  
Serum b-hCG
            128     $ 24.44     $ 3,128.32  
Non-Protocol Add Tests
  as needed     0     TBD   $ —  
Unscheduled/Retest Analytical Visit
  as needed     0     TBD   $ —  
Early Termination Analytical Visit
  as needed     0     TBD   $ —  
 
                             
ANALYTICAL SUBTOTAL
                          $ 12,741.12  
 
                             
REPORTING
                               
Daily Fax / Weekly Mail to Sponsor (Day of Receipt testing)
            256     $ 4.00     $ 1,024.00  
Dally Fax / Weekly Mail (Batch &/ or ref lab testing)
  as needed     0     $ 4.00     $ —   QNET™ Laboratory Reporting Software      
    Value added service                            
REPORTING SUBTOTAL
                          $ 1,024.00  
 
                             
KITS / SUPPLIES
                               
Transportation Management — U.S.
            256     $ 0.75     $ 192.00  
Collection Kits — Small (1-4 tubes, baggie)
  as needed     0     $ 5.00     $ —  
Collection Kits — Standard (1-10 tubes)
            256     $ 8.00     $ 2,048.00  
Bulk Supplies Box (One Per Site)
            10     $ 17.11     $ 171.10  
Diagnostic Ambient Shippers — Budget assumes 1.2 kits/shipper
            214     $ 2.00     $ 428.00  
Diagnostic Ambient/Frozen Combo Shippers
  as needed     0     $ 9.50     $ —  
Diagnostic Single Frozen Shippers
  as needed     0     $ 6.00     $ —  
Diagnostic Frozen Shipper (Bulk/Batch)
  as needed     0     $ 15.00     $ —  
Urine Cups, Sterile ( 25 cups per site)
            250     $ 0.12     $ 30.00  
Urine Pregnancy Test Kits- Office Use
  as needed     0     $ 51.66     $ —  
Miscellaneous Supplies/ Kit overage
  as needed                   $ —  
 
                             
SUPPLY SUBTOTAL
                          $ 2,869.10  
 
                              TOTALS W/0 PASS-THROUGH ESTIMATES                
  $ 29,196.11  
 
                             
TRANSLATION OF LAB MANUAL/FLOW CHART
                          $ —  
INVESTIGATOR MEETINGS (beyond 2 meetings)
                          $ —  
TRANSPORTATION: QLAB TO CENTERS
                          $ 160.00  
TRANSPORTATION: CENTERS TO QLAB
                          $ 1,728.00  
TRANSPORTATION FROM QLAB TO ANOTHER LOCATION
                          $ —  
DRY ICE
  as needed                        
Transportation Overage
  as needed                   $ —  
 
                             
PASS-THROUGH SUBTOTAL
                          $ 1,888.00  
 
                              Transportation Charges are an estimate based on
study paremeters (assuming major metropolitan cities) and current shipping
costs. Actual charges will be passed through to the sponsor. The pass-through
charges may indude fuel surcharge, duties, taxes and/or clearance/deliver
charges as applicable.                        
 
                              TOTALS W/ PASS-THROUGH ESTIMATES                  
$ 31,084.11  
 
                             

Quintiles
Laboratories\ATL\KT\9Aug2005\I\commdocs\RXDE\/ELOPMENT\DE002\psb\kt.V00.09Aug2005

 